Citation Nr: 1630815	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  12-09 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for carpal tunnel syndrome, right wrist status post carpal tunnel release surgery.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to October 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  That rating decision, inter alia, granted service connection for carpal tunnel syndrome, right wrist status post carpal tunnel release surgery, assigning a 30 percent disability rating, and denied service connection for a low back disability.  

In June 2011, the Veteran filed separate notices of disagreement as to the disability rating assigned to his right wrist, and the denial of service connection for a low back disability.  A rating decision sent to the Veteran on February 6, 2012, granted service connection for degenerative disc disease of the lumbar spine and right lower extremity radiculopathy, assigning a 10 percent rating for both disabilities.  A statement of the case was also sent to the Veteran that same day concerning the rating assigned to his service connected carpal tunnel syndrome.  

On April 17, 2012, the Veteran submitted a VA Form 9 that perfected his appeal over the disability rating assigned to right wrist, and appealed the disability rating assigned to his lumbar spine.  With regards to the Veteran's lumbar spine rating, the RO construed this filing as a notice of disagreement with the February 6, 2012, rating decision, and, on June 5, 2014, sent the Veteran a rating decision that increased his lumbar spine rating to 20 percent and a statement of the case that denied a rating in excess of that figure.  As the Veteran did not file a timely VA Form 9 to perfect his appeal as to the disability rating assigning to his lumbar spine, that issue is not before the Board.  

A rating decision sent to the Veteran on July 14, 2015, denied service connection for PTSD.  The Veteran filed a notice of disagreement as to this issue on August 17, 2015.  In response to the notice of disagreement, the originating agency notified the Veteran of the post decision review process and offered options for the type of review that the Veteran could choose and that matter is being processed.  It is not ripe for appellate review and will not be considered by the Board at this time.   

The Veteran requested and was scheduled for an August 2015 Board hearing before a Veterans Law Judge, but did not appear for the hearing. Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's last examination was in November 2011.  See November 2011 examination report.  Since that time, he has claimed an increase in right wrist pathology.  As such, remand is necessary for an examination as to the current severity of his right wrist carpal tunnel syndrome.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (VA must provide a contemporaneous medical examination where the record does not adequately reveal the current state of the claimant's disability, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Finally, any outstanding treatment records should be obtained.  The most recent VA records are from March 31, 2015. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records, to specifically include VA records for the period after March 31, 2015.  

2.  After the above has been completed, schedule the Veteran for a VA examination to determine the current severity of his carpal tunnel syndrome, right wrist status post carpal tunnel release surgery.  All necessary tests should be conducted.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  The Veteran and his representative should then be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

